DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeanine Gasper on 8/8/2021.

The application has been amended as follows: 
Cancel claims 18-20 and 25-27.

With regard to claim 21: In line 7, replace “a disk assembly” with --a rotating disk assembly--.

With regard to claim 12: In line 2, replace “the at least one compressor” with --the compressor--.

Amend claim 23 as follows:
23. (Currently Amended) The vapor compression distillation assembly of claim 21 wherein the compressor further comprises[[ing]] an impeller 

Allowable Subject Matter
Claims 2-10, 12, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 21 is drawn to a vapor compression distillation assembly.

Zebuhr teaches a vapor compression distillation assembly having a rotating disk assembly like that of claim 1. As described in the 103 rejection of claim 1 set forth in the Final Rejection mailed 8/5/2020, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zebuhr in view of Kenet by configuring the housing of Zebuhr to operate with a low pressure interior relative to ambient pressure, in order to lower the boiling point temperature of the liquid therein, thus countering the effects of boiling point elevation and reducing the amount of heating required to boil the liquid.
However, the combination of Zebuhr and Kenet is silent to an evaporator configured to “receive an unheated liquid at an ambient temperature lower than a boiling point of the liquid”, wherein the device is configured to operate such that the “interior is at a pressure low enough to cause spontaneous boiling and flash evaporation of the [unheated] liquid” as required by claim 1. On the contrary, Zebuhr teaches a heat exchanger 102 for heating the liquid flowing into the housing 104. Therefore, Zebuhr does not receive an “unheated liquid”. 
It would NOT have been obvious to one of ordinary skill in the art to modify Zebuhr by removing the heat exchanger 102 such that the housing 104 received unheated liquid. Such removal of the heat exchanger 102 would only be seen as disadvantageous, as even if heating by the heat exchanger 102 were unnecessary, removal of the heat exchanger 102 would destroy Zebuhr’s ability to heat inflowing liquid and recover heat from outflowing distillate without providing any clear advantage in return.
As discussed in the 103 rejection of claim 1 over Rosenblad in view of Kenet, set forth in the non-final rejection mailed 1/29/2021, the combination of Rosenblad and Kenet suggests an evaporator having an interior with a low pressure relative to an ambient pressure for receiving an unheated liquid at an ambient temperature lower than a boiling point of the liquid, wherein the pressure is low enough to cause spontaneous boiling and flash evaporation of the liquid.
However, the combination of Rosenblad and Kenet is silent to a rotating disk assembly located within the housing. There is no teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill in the art to add a rotating disk assembly to the combination of Rosenblad.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772